                      Case 17-10775          Doc 1116        Filed 03/20/19       Page 1 of 4
SO ORDERED.

SIGNED this 20th day of March, 2019.




                               UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF NORTH CAROLINA
                                     GREENSBORO DIVISION

       IN RE:

       MOREHEAD MEMORIAL HOSPITAL,                                  CASE NO. 17-10775
                                                                    CHAPTER 11
             DEBTOR.

                ORDER GRANTING OBJECTION TO ADMINISTRATIVE CLAIM OF
                      ARAMARK HEALTHCARE TECHNOLOGIES, LLC

           Upon the objection (the “Objection”) of Scott B. Davis, in his capacity as Liquidating

   Trustee (the “Trustee”) of the estate of Morehead Memorial Hospital,1 and the Trustee’s request

   for disallowance of portions of the Administrative Claim filed by Aramark Healthcare

   Technologies, LLC (Claim 252), pursuant to Sections 502 and 507 of the Bankruptcy Code and

   Bankruptcy Rule 3007, and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

   §§ 157 and 1334; and this Court having found that the relief requested in the Objection is in the

   best interests of the Liquidating Trust Estate and its creditors, and other parties in interest; and this

   Court having found that the Trustee’s notice of the Objection was appropriate and no other notice

   need be provided; and this Court having reviewed the Objection and determined that the legal and




   1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the First Amended Joint
   Chapter 11 Plan of Orderly Liquidation [Docket No. 771].
                 Case 17-10775        Doc 1116      Filed 03/20/19      Page 2 of 4




factual bases set forth in the Objection establish just cause for the relief granted in this Order; and

after due deliberation and sufficient cause appearing therefore,

         It is HEREBY ORDERED THAT:

         1.    The Objection is GRANTED.

         2.    The Administrative Claim filed by Aramark Healthcare Technologies, LLC is

hereby disallowed with the exception of $5,321.66 which is allowed as an administrative priority

claim.    Said amount shall be paid at the same time as and at the same priority as other

administrative priority claims in accordance with the First Amended Joint Chapter 11 Plan of

Orderly Liquidation, except that the Trustee may delay making such payment for a reasonable

amount of time while the parties resolve any amounts owed by Aramark Healthcare Technologies,

LLC.

         3.    This Order shall not impact the allowance or disallowance of the unsecured claim

of Aramark Healthcare Technologies, LLC (Claim 174).

                                      END OF DOCUMENT
                   Case 17-10775         Doc 1116          Filed 03/20/19     Page 3 of 4




                                      PARTIES TO BE SERVED

VIA CM/ECF
US Bankruptcy Administrator:          Thomas W. Waldrep, Jr.                James H. Pulliam
William P. Miller                     Jennifer B. Lyday                     Kilpatrick Townsend & Stockton LLP
Sarah Bruce                           Francisco T. Morales                  214 North Tryon Street, Suite 2400
101 South Edgeworth Street            Waldrep LLP                           Charlotte, NC 28202
Greensboro, NC 27401                  101 S. Stratford Road, Suite 210      OBO Berkadia Commercial Mortgage,
                                      Winston Salem, NC 27104               LLC

Colin M. Bernardino                   Paul A. Fanning                       June L. Basden
Kilpatrick Townsend & Stockton LLP    Ward and Smith, P.A.                  Carruthers & Roth PA
1100 Peachtree Street, Suite 2800     PO Box 8088                           PO Box 540
Atlanta, GA 30309                     Greenville, NC 27835-8088             235 N. Edgeworth Street
OBO Berkadia Commercial Mortgage,     OBO First-Citizens Bank & Trust       Greensboro, NC 27401
LLC                                                                         OBO Moonlight Solutions, LLC

James S. Livermon, III                Keith C. Owens                        Courtney L. Morgan
Poyner Spruill LLP                    Venable LLP                           Office of the General Counsel
PO Box 1801                           2049 Century Park East, Suite 2300    1200 K Street NW
Raleigh, NC 27602-1801                Los Angeles, CA 90067                 Washington, DC 20005-4026
OBO NuVasive, Inc.                    OBO NuVasive, Inc.                    OBO Pension Benefit Guaranty
                                                                            Corporation

Katherine M. McCraw                   Christine L. Myatt                    US Department of Justice
Assistant Attorney General            Brian R. Anderson                     Civil Division
NC Department of Justice              Nexsen Pruet, PLLC                    Attn: Rodney Morris & I-Heng Hsu
PO Box 629                            701 Green Valley Road, Suite 100      PO Box 875
Raleigh, NC 27602-0629                Greensboro, NC 27408                  Washington, DC 20044
OBO NC Dept. of Health & Human        OBO Arthur J. Gallagher Risk          OBO United States Department of
Services, Division of Medical         Management Services, Inc. and NCHE    Housing and Urban Development
Assistance                            Workers Compensation Fund, Inc.

Andrew H. Sherman                     Jason C. Pfister                      Rayford K. Adams, III
Boris I. Mankovetskiy                 Forrest Firm, P.C.                    Spilman Thomas & Battle, PLLC
Sills Cummis & Gross P.C.             410 N. Boylan Avenue                  110 Oakwood Drive, Suite 500
One Riverfront Plaza                  Raleigh, NC 27603                     Winston Salem, NC 27103
Newark, NJ 07102                                                            OBO Empower IHCC, Inc.

Gregory P. Chocklett                  Andrew T. Houston                     Margaret R. Westbrook
Law Offices of Gregory P. Chocklett   Moon Wright & Houston, PLLC           Emily Mather
711 Harvey Street                     121 W. Trade Street, Suite 1950       K&L Gates LLP
Raleigh, NC 27608                     Charlotte, NC 28202                   4350 Lassiter at North Hills Avenue,
OBO U.S. Bank Equipment Finance       OBO Aramark Healthcare                Suite 300
                                      Technologies, LLC                     Raleigh, NC 27609
                                                                            OBO University of North Carolina
                                                                            Healthcare System

Brian C. Fork                         Jeffrey E. Oleynik                    Jennifer L. Nassiri
Brooks, Pierce, McLendon, Humphrey    Brooks, Pierce, McLendon, Humphrey    Quinn Emanuel Urquhart & Sullivan,
& Leonard, LLP                        & Leonard, LLP                        LLP
1700 Wells Fargo Capital Center       PO Box 26000                          865 S. Figueroa Street, 10th Floor
150 Fayetteville Street               Greensboro, NC 27420                  Los Angeles, CA 90017
Raleigh, NC 27601                     OBO McKesson Medical-Surgical, Inc.   OBO NuVasive, Inc.
OBO Advanced Home Care, Inc.
                   Case 17-10775           Doc 1116           Filed 03/20/19     Page 4 of 4



VIA EMAIL:
Synchrony Bank                          Frank M. Smith                         Jennifer T. Harrod
c/o PRA Receivables Management,         FMS Lawyer PL                          Special Deputy Attorney General
LLC                                     9900 Stirling Road, Suite 226          N.C. Department of Justice
PO Box 41021                            Cooper City, FL 33024                  PO Box 629
Norfolk, VA 23541                       frank.smith@fmslawyer.com              Raleigh, NC 27602
claims@recoverycorp.com                 OBO Empower IHCC, Inc.                 jharrod@ncdoj.gov

VIA MAIL:
Debtor:                                 US Department of Justice, Civil        US Dept. of Housing & Urban Dev.
Morehead Memorial Hospital              Division                               Office of the Secretary
117 E. Kings Highway                    Office of the Attorney General         Ben Carson, MD
Eden, NC 27288-5201                     950 Pennsylvania Avenue NW             451 7th Street NW
                                        Washington, DC 20530-0001              Washington, DC 20410

NC Dept. of Health & Human Services     North Carolina Attorney General        US Dept. of Health & Human Services
Division of Medical Assistance          Josh Stein                             Office of the Secretary
Attn: General Counsel                   PO Box 629                             Sheila Conley, CFO
Lisa Corbett                            Raleigh, NC 27602-0629                 200 Independence Avenue SW
Adams Building                                                                 Washington, DC 20201
101 Blair Drive
Raleigh, NC 27603

US Attorney’s Office
Middle District of North Carolina
Attn: Civil Process Clerk
101 South Edgeworth Street, 4th Floor
Greensboro, NC 27401

CLAIMANT:
Aramark Healthcare Technologies,        James J. Holman, Esq.
LLC                                     Jarret P. Hitchings, Esq.
Attn: Brian Van Horn                    Duane Morris LLP
10510 Twin Lakes Parkway                30 South 17th Street
Charlotte, NC 28269                     Philadelphia, PA 19103
